Citation Nr: 1512737	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for congestive heart failure (CHF).

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to an initial evaluation in excess of 10 percent for cold injury residuals of the right foot prior to February 11, 2010, and in excess of 30 percent thereafter.

6.  Entitlement to an initial evaluation in excess of 10 percent for cold injury residuals of the left foot prior to February 11, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1982 to May 1984.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from November 2008, January 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The November 2008 rating decision denied service connection for hypertension and CAD.  The January 2010 rating decision granted service connection for cold injury residuals of the left foot and right foot, and assigned a 10 percent rating for each, from September 2009.  The March 2011 rating decision denied service connection for CHF and COPD.

In a September 2011 rating decision, the RO granted an increased rating for cold injury residuals for each foot, and assigned a 30 percent rating effective from February 2010.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, the increased rating issues remain pending.  AB v. Brown, 6 Vet. App. 35 (1993).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the record does not reflect, and the Veteran does not contend that he is unable to obtain or maintain substantially gainful employment due to his cold injury residuals of the right and left foot.  Accordingly, the question of entitlement to TDIU has not been inferred here.

This matter was previously before the Board in October 2013, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his current hypertension, CAD, CHF, and COPD are the result of exposure to gas toxins while gas mask testing during basic training.  

Regarding the claim for service connection for hypertension, as directed in the Board's October 2013 remand, the Veteran was afforded a VA examination in December 2013.  The examiner diagnosed the Veteran with hypertension.  The examiner then opined that it was less likely than not that hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's service treatment records, and discussed the statement from the Veteran's mother which indicated that the Veteran had high blood pressure in 1982.  The examiner goes on to state that he carefully reviewed the "medical data in the service file" which did not reveal any in-service disease, event, or injury which was likely to cause hypertension, "rendering a secondary relationship less likely than not."  However, while the examiner stated that he reviewed the claims file, he did not address any of the Veteran's statements when rendering his opinion.  The Veteran, as stated above, has contended that his current hypertension is the result of exposure to gas toxins while gas mask testing during basic training.  The Veteran has also stated in VA treatment records dated April 2008 that he began experiencing hypertension in the 1980's.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Because the Veteran's claim for service connection for hypertension is being remanded, the claims for service connection for CAD and CHF should also be remanded.  As the December 2013 VA examiner found that hypertension was one of the causes of the Veteran's CAD and CHF, the appeal for service connection for CAD and CHF are inextricably intertwined with the appeal for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue). 

Regarding the claim for service connection for COPD, the record reflects that the Veteran has not been afforded a VA examination regarding his claim.  The Veteran contends that his condition is the result of exposure to gas toxins while gas mask testing during basic training.  He also contends that he has continued to have the same symptoms since service.  Service treatment records show that shortly after entry into service in February 1982, the Veteran complained of cough, sore throat, headaches, and nasal and chest congestion, and was assessed as having a cold.  In July 1982, the Veteran was assessed as having a head cold and it was noted that he had increasing sound in his lung. August 1982 records show the Veteran having wheezing in his lung, and was assessed with upper respiratory tract infection and head cold.  Private treatment records contained in the claims file show the Veteran as having been diagnosed with COPD. In light of the above, the Board finds that a VA examination with a medical opinion is warranted in this case.  38 C.F.R. § 3.159(c) (4) (C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for increased ratings for cold injury residuals of the right and left foot, the Board's October 2013 remand directed that the RO readjudicate the claim for a higher rating for cold injury residuals of the right and left foot, to include the issue of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In the subsequent January 2014 supplemental statement of the case, the RO did not consider an extraschedular rating, as specifically directed.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.

Finally, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Lexington VA Medical Center in Lexington, Kentucky, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of December 2013 to the present.

2.  Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of the Veteran's hypertension.  The complete claims folder (the Veteran's paper claims file and Virtual VA and VBMS eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed hypertension had its onset in active duty service; within the one year period after service; or is otherwise related to service, to include presumed exposure to gas toxins while gas mask testing during basic training.  The examiner should specify, to the extent possible, the date of onset of hypertension, if not during service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner should consider the Veteran's statements that he began experiencing hypertension in the 1980's, and the statement from the Veteran's mother, that the Veteran was diagnosed with hypertension in 1982.

3.  Schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of the Veteran's COPD.  The complete claims folder (the Veteran's paper claims file and Virtual VA and VBMS eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed COPD had its onset in active duty service, or is otherwise related to service, to include presumed exposure to gas toxins while gas mask testing during basic training.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner should consider the Veteran's statements regarding onset and continuity of symptoms since service.  The examiner should also consider the Veteran's service treatment records, which show that shortly after entry into service in February 1982, the Veteran complained of cough, sore throat, headaches, and nasal and chest congestion, and was assessed as having a cold; in July 1982, the Veteran was assessed as having a head cold and it was noted that he had increasing sound in his lung; and in August 1982, the Veteran had wheezing in his lung, and was assessed with upper respiratory tract infection and head cold.  

4.  Adjudicate the claims for an initial evaluation in excess of 10 percent for cold injury residuals of the right foot prior to February 11, 2010, and in excess of 30 percent thereafter and an initial evaluation in excess of 10 percent for cold injury residuals of the right foot prior to February 11, 2010, and in excess of 30 percent thereafter on an extraschedular basis under 38 C.F.R. § 3.321(b) (1).  

5.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




